PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/542,371
Filing Date: 7 Jul 2017
Appellant(s): FRESU, Antonello



Antonello Fresu 

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 11/03/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/24/2021 from which the appeal is taken is being maintained by the examiner.
The following ground(s) of rejection are applicable to the appealed claims.
Claims 22 and 24-32 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0260695 (Lu) as set forth in the Office action dated 3/24/2021.
Claims 22-32 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0260695 (Lu) as applied to claims 22 and 24-32 above, and further in view of FR 2 949 646 as set forth in the Office action dated 3/24/2021.

(2) Response to Argument
Appellant’s arguments filed on 11/03/2021 been fully considered but they are not found persuasive.
With regard to claim rejection under 35 U.S.C. 103 as being unpatentable over US 2008/0260695 (Lu) Appellant argues that examiner mischaracterized the teaching by LU because the cited document does not teach orally administering curcumin in a quantity ranging between 0.1 and 20 mg/kg body weight of animal.
This argument is not found persuasive. 
First, the clear facts as disclosed by US 2008/0260695 (Lu) are:
Fact A - the cited reference US 2008/0260695 (Lu) explicitly teaches administration of a therapeutic composition to an animal as intended for prevention and treatment of cancer, wherein the composition (“composition of the invention” as disclosed by LU) comprises both curcumin and spirulina (see abstract; see table 1 at 
Fact B - the cited reference US 2008/0260695 (Lu) clearly teaches that the composition (“composition of the invention”) can be administered “orally” or by injection (see par. 0022, lines 1-2), that it is safe, and it can be provided as “a food supplement” (see par. 0025, last line). 
Fact C - the cited reference US 2008/0260695 (Lu) teaches and demonstrates that the composition of the invention reduced the numbers of ACF (aberrant crypt foci) in rat cancer models (obtained by injection of DHM) and that the repression rates of crypts were statistically significant (see last 5 lines of par. 0030). The cited reference US 2008/0260695 (Lu) demonstrates that mean numbers of crypts in experimental groups B1, B2 and B3 decreases as compared to control group C1 (table 10) with increase of daily doses of the composition (table 9). 
Now as applied to the claimed limitation drawn to the use of a specific dose of curcumin (“orally administering curcumin in a quantity ranging between 0.1 and 20 mg/kg body weight”):
The cited reference clearly teaches how much of “composition of the invention” is administered per day (see table 9, last 3 lines). In fact, Appellant admits that Lu specifies in the table 9 how much of composition is administered (see appeal brief page 9 of 16, par. 2) but argues that there is no explicit disclosure about specific amount per kg of body. This argument is not found persuasive because the disclosure of Lu, as a 
In particular, in the disclosure by Lu the animal is a rat (par. 0030, line 1) with average body weight of about 400 g (see figure 4). The composition of invention contains 5% of curcumin (table 1); and the composition of invention is provided as a total amount of 17mg, 35 mg and 71.4 mg (table 9, groups B1, B2 and B3), thus, each containing about 0.9 mg, 1.8 mg and 3.6 mg of curcumin respectively. This means that curcumin is provided in amount 0.9mg/400g of rat body (2.25mg/kg animal body), 1.8mg/400g of rat body (4.5mg/kg animal body) and 3.6mg/400g rat body (9mg/kg animal body) respectively. Therefore, the estimated curcumin dose range is from 2.25mg/kg body weight of the animal to 9mg/kg body animal per day which is within the claimed “quantity ranging between 0.1 and 20mg/kg body of animal” as required by the claimed method. Thus, the therapeutically effective amount of curcumin per kg of animal body is the same as claimed and/or falls within the whole claimed range. Further, it is within the skill of an artisan to manipulate the amount of the active based on the weight, age, and condition of the patient. This is known in the state of the art. Also, Lu teaches on paragraph 20 that “the weight ratio may be adjusted to meet different conditions.”
Now with regard to a mode of administration: the particular example 4 as disclosed by Lu is silent about a mode of administration of the curcumin-containing “composition of the invention”. However, there is a reasonable believe that it is an oral administration because the curcumin-containing “composition of invention” is administered on a daily basis (see table 9) and, thus, separately from DHM which is delivered in order to initiate and/or to create animal cancer models by injections on a 
Further, even if the curcumin-containing composition is delivered by daily injections and not orally in the experiments of the particular example 4, the cited LU’s reference as a whole clearly teaches that the composition (“composition of the invention” comprising curcumin) can be administered “orally” (see par. 0022, lines 1-2) and can be provided as “food supplement” (see par. 0025, last line). Furthermore, the disclosure by LU demonstrates that the curcumin-containing composition reduced numbers of ACF (aberrant crypt foci) in rat cancer models and that repression rates of crypts were statistically significant in a dose-depending manner (last 5 lines of par. 0030 and see table 10).  
Thus, the person of ordinary skill in the art would have found it obvious to optimize curcumin dose per kg of animal body as intended for oral administration because Lu teaches and/or suggests an oral mode for administration of the curcumin-containing composition is a safe, recommended and/or suitable mode of administration, because the therapeutically effective amount of curcumin per kg of animal body as 
Further, with regard to claim rejection under 35 U.S.C. 103 as being unpatentable over US 2008/0260695 (Lu) Appellant argues that the cited reference does not teach or suggest that administration orally or by injection are/would be considered as equivalents. 
Yet, the cited reference US 2008/0260695 (Lu) clearly teaches that the “composition of the invention”, which comprises both curcumin and spirulina, provides a therapeutic effect; and the cited reference clearly states that the composition (“composition of the invention”) can be administered “orally” or by “injection” (see par. 0022, lines 1-2). Thus, one of skill in the art would recognize that either oral administration or administration by injection of the composition would provide for a therapeutic effect. Although extend of the therapeutic effect would depend on various conditions including amounts of the composition administered, optimization of oral dose 

With regard to claim rejection under 35 U.S.C. 103 as being unpatentable over US 2008/0260695 (Lu) and further in view of FR 2 949 646 Applicants argue that the rejection is in clear error because the cited FR document does not teach how much of curcumin is administered (appeal brief page 12 of 16).
This argument is not considered particularly persuasive because the cited FR document is further relied upon for the teaching that the composition comprising both curcumin and spirulina (page 2, lines 9-14; page 8, lines 20-30) is administered to various animals including horses (page 1, line 23, see word “chevaux” which is “horses”).  FR is not relied upon to remedy the deficiency of the curcumin dosage amount, as argued by appellant since Lu teaches the curcumin amount. Appellant has not provided any specific reason as to why this rejection is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to administer an oral formulation with spirulina and curcumin to various animals including horses with a reasonable expectation of success in improving animal health.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Vera Afremova
                                                                                                                                                                                                        

Conferees:
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653                                                                                                                                                                                                        
/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.